438 U.S. 189 (1978)
McADAMS, EXECUTOR, ET AL.
v.
McSURELY ET UX.
No. 76-1621.
Supreme Court of United States.
Argued March 1, 1978.
Decided June 26, 1978.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT.
Deputy Solicitor General Easterbrook argued the cause for petitioners. With him on the briefs were Acting Solicitor General Friedman and Assistant Attorney General Babcock.
Morton Stavis argued the cause for respondents. With him on the brief were Doris Peterson, Nancy Stearns, Dan Jack Combs, and Charles N. Mason, Jr.
PER CURIAM.
The writ of certiorari is dismissed as improvidently granted.